[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION (COUNT THREE)
The plaintiff was aggrieved by a tax valuation of October 1, 1993 by the City of Shelton on a property known as 20 Maple Street. CT Page 13451
The assessors valued the property at a gross assessment valuation of $95,000.00, with a 70 percent valuation of $66,850.00. The plaintiff claims the correct valuation should be lowered because said assessment is excessive, disproportionate and unlawful. The plaintiff appealed to the Board of Tax Review of the City of Shelton, but the Tax Review Board did not reduce said valuation.
This is a six-family dwelling and upon testimony of the appraiser for the plaintiff said property was only of average condition. The property was located in a commercial zone but was rated residential.
The appraiser utilized the cost approach in determining the City of Shelton's valuation. The appraiser for the plaintiff indicated a $2.00 per square foot cost for the land and the assessor for the city listed their appraisal as being well over $10.00 a square foot.
This court upon evaluating the location of the land and the cost approach of the entire building arrived at a figure of $7.00 per square foot and reduced the land value to $27,440.00. Utilizing the cost approach to determine value, the court found the dwelling was worth $56,000.00 for a gross assessment valuation of $83,440.00. Accordingly, the court reduces the 70 percent valuation to $58,408.00. The actual tax reduction is $8,442.00. Judgment is entered in favor of the plaintiff on that amount plus costs and interest from the assessment date of October 1, 1993.
Philip E. Mancini, Jr. State Trial Referee